DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 3/16/2022, in which claims 1, 10, and 18 was amended,  claims 1 – 2 and 4 – 18 was are presented for further examination.
3.	Claims 1 – 2 and 4 – 18 are now pending in the application

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
 
Response to Arguments
5.	Applicant’s arguments see pages 8 - 11, filed on 3/16/2022, with respect to claims 1 – 2 and 4 – 18 have been fully considered and are persuasive.  The rejection of claims 1 – 2 and 4 – 18 has been withdrawn. 



Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 2 and 4 – 18 (renumbered 1 – 17) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to method and system for increasing the efficiency of generating search result for a query. The closest prior art Visser (US 2012/0166486 A1), Ding et al (US 2017/0371924 A1), Barykin et al (US 2015/0032725 A1) disclose similar features of increasing the efficiency of generating search result for a query. However, Visser (US 2012/0166486 A1), Ding et al (US 2017/0371924 A1), Barykin et al (US 2015/0032725 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “selecting a subset of the set of elements in the first level by sorting the first result set in accordance with the query and selecting a number of optimal results from the sorted first result set; obtaining a second result set by performing the computations on aggregate data values for a portion of sub-elements included in a second level of the hierarchy, the portion of sub-elements corresponding to sub-elements that are associated to the subset of the set of elements selected from the first level of the hierarchy” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 – 2 and 4 – 18 (renumbered 1 – 17) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/21/2022